Citation Nr: 1516907	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned an initial disability rating for PTSD. 

In March 2014, the Board remanded the case for further evidentiary development.  The claim was denied in an October 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the record shows that the Veteran retired during the appeal period in September 2011.  See October 2014 VA examination; April 2013 VA mental health treatment record (Veteran reports that he is currently retired, but he volunteers as the senior citizen center; he delivers meals on wheels and helps with maintenance work; he reports he volunteers so that he does not isolate all day).  However, as of this date, there is no indication that the Veteran retired due to his symptoms of PTSD.  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disability, a TDIU has not been raised by the record and is not before the Board.  



FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to symptoms including chronic sleep impairment, passive suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with a period of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; and, it is not manifested by total occupational and social impairment.  


CONCLUSION OF LAW

During the entire period on appeal, the criteria for an increased initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2014, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the current severity of the Veteran's PTSD.  The AOJ afforded the Veteran a VA examination in October 2014, in which the examiner provided the requested information.  The AOJ also sent a letter in April 2014 to the Veteran, in which the AOJ requested the Veteran to complete and return a VA Form 21-4142 for release of treatment records from any private treatment providers.  To this date, the Veteran has not responded to the April 2014 letter; thus, there is no indication of the existence of outstanding private treatment records.  The claim was then readjudicated in an October 2014 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letter in October 2009, which discussed the evidence necessary to support the underlying claim for entitlement to service connection for PTSD and the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for PTSD has been granted and an effective date has been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in December 2009 and October 2014.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling for the entire period on appeal under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

GAF scores ranging from 21 to 30 reflect behavior considerably influenced by delusions or hallucinations or serious impairment in communication, or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Scores ranging from 11 to 20 reflect some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  

The Veteran is competent to report his symptoms and observations, and the Board finds these reports credible.  

In an October 2009 statement, the Veteran reported that he never goes out and very rarely does anything.  He stated that prefers being alone.  The extent of his interactions with others include stopping for a five minute quick visit with people he knows in town.  He stated that he visits these acquaintances maybe once or twice each summer.  He reported having no friends and no deep friendships.  The Veteran reported that since 2005, he has stopped dating people.  The Veteran reported that his "unable to engage in a normal conversation for any length of time before 'making a fool out of myself.'"  The Veteran described losing his concentration in all conversations, and stated that therefore he avoids all conversation with everybody.  The Veteran reported that he works as a Scale Tech during the graveyard shift, and not during productions.  He has held this job for nine years, and he reported that his attendance has been "borderline termination" the entire time.  He reported bare minimum contact with other people.  He reported difficulty working with others because of his problems with communication, to include difficulty concentrating and difficulty understanding instructions.  The Veteran also noted that he does not socialize with his co-workers, though they do greet each other in a friendly way.  

On VA examination in December 2009, examiner noted the October 2009 Veteran statement.  On examination, the Veteran reported occasional contact with his sister and that he maintains contact with his children.  The Veteran reported that he goes to AA for support, but gets none from friends or relatives.  (The Board notes that in a May 2010 statement, the Veteran reported that he has attended AA three times since 2000.) The Veteran reported that in winter he watches videos, he does yard work in summers, and he does an unspecified number of projects at his home for improvement or repair.  The Veteran was noted as cooperative, friendly, relaxed, attentive, and with an unremarkable thought process and content.  It is noted that the Veteran's judgement is at a level where he understands the outcome of behavior.  The Veteran stated that his present job has worked for him because it is the night shift and he interacts with very few people.  It is noted that the Veteran is socially very isolated and his only support group is his AA meetings.  The examiner opined that there is not total occupation and social impairment due to PTSD symptoms.  The examiner also opined that there are not deficiencies in the areas of judgement, thinking, family relations, work, mood, or school.  The examiner opined that there is reduced reliability and productivity due to PTSD symptoms.  The examiner reasoned that the Veteran has been able to maintain his present job for nine years, "he has been able to maintain some family relationships but difficulty with social relationships," his judgement is intact, he does not show signs of depressed mood, and his thinking is clear.  The examiner stated that the present moderate level of symptoms has caused some reduced productivity but he has been reliable.  The Veteran was given a GAF score of 55.  

In a March 2010 statement, the Veteran stated that he has contacts with one of his children once or twice a year by telephone and even less for the other child.  He reported that he has attended AA three times since 2000.  He stated that he has a complete inability or desire to establish any relationships.  The Veteran also reported lack of motivation in that he begins projects but rarely finishes them.  He reported entertaining suicidal or homicidal thoughts "on occasion," but due to the consequences of such action, he has refrained from taking action on those thoughts.  The Veteran did report that he assaulted one individual at his work, and he was not fired because that individual did not turn the Veteran in.  The Veteran also mentioned that there have been five to six other instances that were confrontational and close to becoming physical.  The Veteran reported disturbances of mood while doing routine activities due to his thought processes.  The Veteran also reported that he has an inability to adapt to stress at his employment, which contributes to his near-termination attendance record.  

In a June 2010 private examination, Dr. C. noted that the Veteran appeared "rather tense" but is a "rather pleasant," individual.  Though Dr. C. reported that rapport with the Veteran was almost immediately attained and maintained throughout the lengthy evaluation, Dr. C. opined later that the Veteran's control over his emotional responses are from years of honing them to a jovial affect with which he greets other people "in order to hide his negativistic and depressive features."  Dr. C. stated:

He for all practical purposes is asocial and avoidant and reveals no proclivity toward attending to his personal routines and daily habits past the very primitive survival level.  Despite the very pleasant demeanor that he pervasively reveals throughout this evaluation I do see evidence of anger, fear, a good deal of anxiety, and an enormous amount of depression...It appears that this unfortunate individual lives on the very periphery of society.

Dr. C. noted the Veteran's problems getting to sleep and staying a sleep and that he can only sleep 6 or more hours of sleeping in a week's time.  Dr. C. noted that despite these circumstances, the Veteran experiences nightmares pervasively.  The Veteran reported that since his divorce in 1988, he has no serious relationships with women.  He also reported that the only reason he leaves his home is to go to work and he avoids people.  Dr. C. noted that the Veteran's existence at the present time resembles that of a recluse.  The Veteran reported that his job is an easy graveyard shift, and the job requires him to set and calibrate scales can be done in "an hour or so" and the Veteran admitted to doing virtually nothing on the job except read newspapers and that his boss knows about this.  The Veteran reported that he experiences panic attacks anytime he hears any screaming or yelling and that this goes on a great deal.  The Veteran reported that he experiences flashbacks during noisy holidays such as July 4th, but he gets flashbacks on a much more limited basis than has been the case years ago.  

On examination, Dr. C. objectively noted that the Veteran has extremely poor concentration, and the Veteran reported that he does not retain what he reads.  Dr. C. also noted that though the Veteran was quite lively in his verbal expression and almost jovial, speech was circumstantial and to some degree tangential.  He tended to change the subject and did not reach his verbal destination in appropriate amounts of time, and the Veteran stated it is because he forgets what he is saying.  The Veteran reported fairly consistent suicidal ideation with no attempts, and he advised Dr. C. that he says alive "just because of my kids."  Dr. C. also noted that there is some evidence of ritualistic types of psychomotor behavior in his almost relentlessly tapping out an exasperating tattoo on the table situated next to his seat.  Dr. C. stated that the Veteran's mental content reveals an individual who is simultaneously preoccupied (with the contents of his abreaction) and compulsive. 

Dr. C. also noted that the Veteran was somewhat hypervigilant, and his memory was poor, to include immediate recall and remembering why he received the Bronze Star.  Dr. C. stated that the Veteran's insight into his own difficulty is fair, but his judgement for all practical purposes appears to be quite lower than his insight level.  Dr. C. diagnosed the Veteran with Post Traumatic Stress Disorder, Mood Disorder not otherwise specified, and Alcohol Dependence in total remission.  The Veteran was given a GAF score of "42/40."  The Board notes that though the Dr. C. separately diagnosed the Veteran with PTSD and Mood Disorder, it appears that Dr. C.'s evaluation considered the Veteran's symptoms of each diagnosed disorder as intertwined and inseparable.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In a June 2010 VA treatment record, the Veteran reported that he is having cognitive limitation and having trouble following directions due to PTSD.  In an April 2013 VA treatment record, the Veteran was assessed with anxiety.  In an April 10, 2013, VA mental health treatment record, the Veteran reported that he stopped smoking on March 13th, and when he first stopped smoking he experienced an increase in depression and in the past week or so, the depression had decreased.  The Veteran reported that he experiences some social anxiety, feels uncomfortable around people and carrying on conversations.  The Veteran is noted as being friendly and pleasant.  In a later April 2013 VA psychology telephone encounter note, the Veteran reported that he has had depression but stopped taking bupropion.  He said he took it for approximately 3-4 days, and it drastically increased his blood pressure.  He reported that he plays games on the computer.  He reported that he is naturally a very anxious person and when he gets this way he wants to smoke.  He reports that the computer games seem to help.  

On VA examination in October 2014, the Veteran was diagnosed with PTSD and the examiner stated that he does not have more than one mental disorder diagnosed.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran has not spoken to one of his sons since 2011, and he talks to one of his sons once a year, and that the Veteran does talk to his daughter several times a week.  The Veteran reported that he does talk briefly on occasion to one neighbor.  The Veteran reported recurrent nightmares, flashbacks, psychological distress at exposure to cues that symbolize or resemble the trauma, and marked physiological reactions therefrom.  The Veteran is noted as avoiding reminders of the trauma.  The Veteran is noted as having an inability to remember an important aspect of the traumatic event persistent and exaggerated negative beliefs or expectations about himself, others, or the world.  The Veteran is also noted as having a persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame).  He is noted as having markedly diminished interest or participation in significant activities and feelings of detachment from others.  The Veteran is also noted as having irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner stated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also noted symptoms of panic attacks that occur weekly or less often, flattened affect, difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran's PTSD was of moderate severity and remains essentially the same as when he was seen on VA examination in December 2009.  

The Board acknowledges that in June 2010 and March 2011, and March 2013 VA treatment records, the Veteran was screened for depression, and he said that he did "not at all" feel down, depressed, or hopeless, and did "not at all" have little interest or pleasure in doing things.  In the March 2013 VA treatment record, the Veteran was also screened for PTSD, and he denied nightmares, intrusive recollections, and avoidance of reminders of trauma.  He also denied hypervigilance and exaggerated startle response and feeling numb or detached from others, activities, or his surroundings.  Also, in a February 2012 VA treatment record, the Veteran was screened for depression, he reported that for several days he has had little interest or pleasure in doing things, but that he did "not at all" feel down, depressed, or hopeless.  The Board notes that these were preliminary screenings performed by a VA nurse quickly and prior to appointments pertaining to health issues not relevant to PTSD.  Therefore, when evaluating the severity of the Veteran's symptoms, the Board affords these screenings little probative value compared to the more probative detailed examinations performed by psychiatrists and the Veteran's detailed statements.  

Based on this evidence, the Board finds that during the entire period on appeal, the Veteran's PTSD is manifested by symptoms including chronic sleep impairment, passive suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with a period of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  

Further, the Board finds that there is a question as to whether a 50 percent or a 70 percent evaluation should be applied.  There is competent and probative evidence to support findings that the severity of the Veteran's symptoms results in either occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  On one hand, the December 2009 and October 2014 VA examiners opine that the Veteran's psychiatric symptoms approximate a moderate level of severity.  On the other hand, the June 2010 private examination and the Veteran's October 2009 and March 2010 statements show that though the Veteran's demeanor may be pleasant and almost jovial on initial evaluation, the Veteran behaves in such a way to "hide his negativistic and depressive features."  Given the June 2010 private examination, the Board finds that the VA examinations tend to indicate brief improvements in the Veteran's symptoms, and that the Veteran's overall disability picture is consistent with a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)).  

Under 38 C.F.R. § 4.7, where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability more nearly approximates the criteria required for that rating.  Accordingly, the Board holds that for the entire period on appeal, the Veteran's psychiatric symptoms and overall disability picture are more nearly approximated by a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Therefore, an increased initial rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period.  

On the other hand, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause total occupational and social impairment at any point during the appeal.  For example, though the Veteran's thought processes have been noted as illogical, obscure, or irrelevant at times, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of persistent delusions or hallucinations.  The Veteran is consistently oriented to time and place.  There is no evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Though there is evidence of some memory loss as to his traumatic event and some short-term memory loss, there is no evidence of memory loss for names of close relatives, own occupation, or name.  The Board acknowledges that the Veteran reported that he assaulted a co-worker and that the evidence shows recurrent passive suicidal ideation.  The Board also acknowledges that in the March 2010 statement, the Veteran reported entertaining suicidal or homicidal thoughts "on occasion," but due to the consequences of such action, he has refrained from taking action on those thoughts.  Because the Veteran has occasional suicidal or homicidal thoughts on occasion with no plan or intent, and has assaulted another person only on one occasion, the Board concludes that persistent danger of hurting himself others is not shown.  Significantly, the Veteran is able to carry on brief conversations with acquaintances and his neighbor, and he volunteers with delivering meals and doing maintenance work for senior citizens.  See e.g., October 2009 Veteran statement; April 2013 VA treatment record.  

For these reasons, the Board finds that total occupational and social impairment due to the Veteran's psychiatric symptoms is not shown.

At no point during the appeal period have the criteria for a rating greater than 70 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to symptoms including chronic sleep impairment, passive suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with a period of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  The ratings assigned contemplate these impairments in relation to their impact on the Veteran's social and occupational functioning.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated by the Board as 70 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and right ankle mechanical strain, status post fracture, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

An increased initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


